                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JOSE VELASCO,                                        Case No.18-cv-03191-VKD
                                                        Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE WHY
                                                 v.                                           ACTION SHOULD NOT BE
                                  10
                                                                                              DISMISSED
                                  11     DAN ELLIOT,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Jose Velasco filed this action on May 29, 2018. Dkt. No. 1. He did not appear at

                                  14   the September 25, 2018 hearing on defendant Dan Elliot’s motion to dismiss. Dkt. No. 26. On

                                  15   November 20, 2018, the Court granted Mr. Elliot’s motion to dismiss with leave to amend. Dkt.

                                  16   No. 29. The deadline for Mr. Velasco to file an amended complaint or a motion for leave to file

                                  17   an amended complaint was December 4, 2018. Id. Mr. Velasco did not file an amended

                                  18   complaint or a motion for leave to file an amended complaint by the December 4 deadline.

                                  19          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  21   (1962). Accordingly, Mr. Velasco is directed to file a written response to this order by December

                                  22   14, 2018 and to appear before the Court on December 18, 2018 at 10:00 a.m. in Courtroom 2,

                                  23   Fifth Floor, 280 South First Street, San Jose, California 95113 and show cause why this action

                                  24   should not be dismissed without prejudice for failure to prosecute. Alternatively, Mr. Velasco

                                  25   may file a voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(i) by December 14, 2018. If a

                                  26   dismissal is filed, the Order to Show Cause hearing will be automatically vacated and plaintiffs

                                  27   need not file a statement in response to this Order.

                                  28          IT IS SO ORDERED.
                                   1   Dated: December 7, 2018

                                   2

                                   3
                                                                     VIRGINIA K. DEMARCHI
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
